DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 02/22/2021 has been entered. Claims 7-8 and 13-14 have been cancelled. Claims 23-26 are newly added. Claims 1-6, 9-12 and 15-26 are now pending in the application.

Information Disclosure Statement

3.	The references cited in the information disclosure statement (IDS) filed on 10/28/2020 have been are considered an initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Drawings

4.	The Drawings amendments, filed on 02/22/2021 are considered and acknowledged. The Drawings amendments are approved. 

Allowable Subject Matter

5.	Claims 1-6, 9-12 and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-6, 9-11 and 24-26: the limitations “the method comprising the steps: providing at least one installation unit comprising a distance element having an intake opening and the at least one installation unit further comprising a cover element, which covers the intake opening, wherein the cover element is applied onto the distance element as an adhesive foil” in combination with other claimed limitations in independent claim 1 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 2-6, 9-11 and 24-26 are either directly or indirectly dependent upon claim 1.  
The following is an examiner’s statement of reasons for allowance of claims 12 and 15-21: the limitations “the installation unit comprising: a distance element including an intake opening for receiving a fixing element; and a cover element, which covers the intake opening, wherein the cover element is applied onto the distance element as an adhesive foil” in combination with other claimed limitations in independent claim 12 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 15-21 are either directly or indirectly dependent upon claim 12.  
The following is an examiner’s statement of reasons for allowance of claims 22 and 23: the limitations “an installation unit comprising a distance element having an intake opening and the installation unit further comprising a cover element, which covers the intake opening, wherein the cover element is applied onto the distance 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848